Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 08/05/2022.
3.	Claims 1-18 are currently pending in this Office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 08/15/2022 is considered by the examiner.

Double Patenting
5.	Acknowledgment is made of the Terminal Disclaimer(s) filed on 08/05/2022 and 08/17/2022.  Thus, the Double Patenting rejections made in the prior Office action are withdrawn.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in an interview with Mr. Nathan Mutter on 08/17/2022.
8.	The application has been amended as follows in view of expediting allowance:

IN THE CLAIM:
-	Rewrite claims 1-2, 7-8 and 13-14 as shown below:
Claim 1. (Currently Amended) A networked computing system comprising:
a backup node cluster of a backup service in communication with a host database node cluster of a host;
a host database at least initially undiscovered by the backup node cluster; and
one or more processors coupled with memory storing instructions that, when executed, perform operations comprising at least:
installing a backup agent on at least one node of the host database node cluster, the backup agent communicating with at least one node of the backup node cluster;
registering the host at the backup service; 
triggering, based at least in part on registration of the host, an automatic host database discovery process to discover the host database associated with the host database node cluster, the automatic host database discovery process including; 
placing a host discovery request call to the installed backup agent using a call interface, the call interface configured to communicate with one or more discovered host databases without host intervention using file metadata obtained by the host database node cluster;
receiving the file metadata relating to the one or more discovered host databases;
discovering the one or more host databases based at least in part on an identification of one or more changes in the file metadata, the file metadata comprising information associated with a location of one or more files in the one or more discovered host databases; and
communicating with the one or more discovered hosts databases, wherein communicating with the one or more discovered host databases comprises monitoring for changes in the one or more discovered host databases based at least in part on time subsequent changes in the file metadata.

Claim 2.  (Currently Amended) The networked computing system of claim 1, wherein the operations further comprise installing the backup agent on each of the nodes 

 Claim 7.  (Currently Amended) A method at a networked computing system comprising a backup node cluster of a backup service in communication with a host database node cluster of a host and a host database at least initially undiscovered by the backup node cluster, the method comprising operations including at least:
installing a backup agent on at least one node of the host database node cluster, the backup agent communicating with at least one node of the backup node cluster;
registering the host at the backup service; 
triggering, based at least in part on registration of the host, an automatic host database discovery process to discover the host database associated with the host database node cluster, the automatic host database discovery process including; 
placing a host discovery request call to the installed backup agent using a call interface, the call interface configured to communicate with one or more discovered host databases without host intervention using file metadata obtained by the host database node cluster;
receiving the file metadata relating to the one or more discovered host databases;
discovering the one or more host databases based at least in part on an identification of one or more changes in the file metadata, the file metadata comprising information associated with a location of one or more files in the one or more discovered host databases; and
communicating with the one or more discovered hosts databases, wherein communicating with the one or more discovered host databases comprises monitoring for changes in the one or more discovered host databases based at least in part on time subsequent changes in the file metadata.

Claim 8.  (Currently Amended) The method of claim 7, wherein the operations further comprise installing the backup agent on each of the nodes 

Claim 13.  (Currently Amended) A non-transitory machine-readable medium including instructions, which when read by a machine, cause the machine to perform operations at a networked computing system comprising a backup node cluster of a backup service in communication with a host database node cluster of a host and a host database at least initially undiscovered by the backup node cluster, the operations including at least:
installing a backup agent on at least one node of the host database node cluster, the backup agent communicating with at least one node of the backup node cluster;
registering the host at the backup service; 
triggering, based at least in part on registration of the host, an automatic host database discovery process to discover the host database associated with the host database node cluster, the automatic host database discovery process including; 
placing a host discovery request call to the installed backup agent using a call interface, the call interface configured to communicate with one or more discovered host databases without host intervention using file metadata obtained by the host database node cluster;
receiving the file metadata relating to the one or more discovered host databases;
discovering the one or more host databases based at least in part on an identification of one or more changes in the file metadata, the file metadata comprising information associated with a location of one or more files in the one or more discovered host databases; and
communicating with the one or more discovered hosts databases, wherein communicating with the one or more discovered host databases comprises monitoring for changes in the one or more discovered host databases based at least in part on time subsequent changes in the file metadata.

Claim 14.  (Currently Amended) The medium of claim 13, wherein the operations further comprise installing the backup agent on each of the nodes .
Allowable Subject Matter
9.	Claims 1-18 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-18, the prior art fails to disclose or make obvious, neither singly nor in combination, a method or a non-transitory machine-readable medium or a networked computing system comprising, in addition to the other recited features of the claim, the features of a backup node cluster of a backup service in communication with a host database node cluster of a host; a host database at least initially undiscovered by the backup node cluster; and one or more processors coupled with memory storing instructions, perform operations comprising at least installing a backup agent on at least one node of the host database node cluster, the backup agent communicating with at least one node of the backup node cluster; registering the host at the backup service; triggering an automatic host database discovery process to discover the host database associated with the host database node cluster, the automatic host database discovery process including placing a host discovery request call to the installed backup agent using a call interface, the call interface configured to communicate with one or more discovered host databases without host intervention using file metadata obtained by the host database node cluster; receiving the file metadata relating to the one or more discovered host databases; discovering the one or more host databases based at least in part on an identification of one or more changes in the file metadata, the file metadata comprising information associated with a location of one or more files in the one or more discovered host databases; and communicating with the one or more discovered hosts databases, wherein communicating with the one or more discovered host databases comprises monitoring for changes in the one or more discovered host databases based at least in part on time subsequent changes in the file metadata in the manner recited in claims 1, 7 or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161